No. 04-99-00524-CV

IN RE Luis ZAMUDIO,
Relator

Original Proceeding from the 166th Judicial District Court, Bexar County, Texas
Trial Court No. 98-EMS-00931
Honorable Carolyn Spears-Petersen, Visiting Judge Presiding

PER CURIAM


Sitting:	Tom Rickhoff, Justice

		Alma L. López, Justice

		Catherine Stone, Justice


Delivered and Filed:	August 11, 1999


PETITION FOR WRIT OF MANDAMUS DENIED

	The court has considered relator's petition for writ of mandamus and is of the opinion that
relief should be denied because relator has an adequate remedy on appeal. Accordingly, relator's
opinion for writ of mandamus is denied.

	The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,
the trial court judge, and the trial court clerk.

								PER CURIAM

DO NOT PUBLISH